08/27/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0487



                                 No. DA 19-0487


MARKUS HENDRIK KAARMA,

             Plaintiff and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.


                                        ORDER


      Upon consideration of Appellee’s motion for a 60-day extension of time, and

good cause appearing therefor,

      IS IT HEREBY ORDERED that Appellee is granted an extension of time

to and including November 4, 2020, within which to prepare, serve, and file its

response brief.




JMK                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            August 27 2020